Attorney Grievance Commission of Maryland v. Melodie Venee Shuler, Misc. Docket AG
No. 81, September Term, 2015. Opinion by Harrell, J.

ATTORNEY MISCONDUCT — DISCIPLINE — DISBARMENT — Respondent,
Melodie Venee Shuler, violated Maryland Lawyers’ Rules of Professional Conduct 1.1,
1.2(a), 1.3, 1.4(a) and (b), 8.1(b), and 8.4(a), (c), and (d) (the Rules as-titled at the time of
the misconduct). These violations resulted from Respondent’s repeated failures to file
motions on behalf of her client in the client’s criminal cases, after promising to do so;
repeated failures to visit with her client in jail to discuss his case after promising to do so;
failure to act timely on behalf of her client; misrepresenting legal information to her
client relevant to his case; failure to investigate thoroughly her client’s case; and, refusal
to cooperate with lawful demands for information from Bar Counsel. Considering also a
previous sanction in an attorney grievance matter, disbarment is the appropriate sanction
for Respondent’s misconduct.
Circuit Court for Anne Arundel County
Case No. C-02-CV-16-000732                  IN THE COURT OF APPEALS
Argued: 3 April 2017
                                                 OF MARYLAND

                                               Misc. Docket AG No. 81

                                                September Term, 2015



                                        ATTORNEY GRIEVANCE COMMISSION
                                                OF MARYLAND

                                                           v.

                                             MELODIE VENEE SHULER



                                           Barbera, C.J.,
                                           Greene,
                                           Adkins,
                                           McDonald,
                                           Hotten,
                                           Getty,
                                           Harrell, Glenn T., Jr.
                                              (Senior Judge, Specially Assigned)

                                                        JJ.


                                                 Opinion by Harrell, J.


                                                 Filed: July 11, 2017
              “Saying that something is so does not make it so necessarily.”
                                                 Old Adage (Anonymous)


       Petitioner, the Attorney Grievance Commission of Maryland, by its then Bar

Counsel, Glenn M. Grossman, Esq., and Assistant Bar Counsel, Amy S. Paulick, Esq.,

filed with the Court of Appeals on 25 February 2016 public charges in this matter against

Respondent, Melodie Venee Shuler. The charges stemmed from a complaint lodged by

Calvin A. Keene, a former client of Respondent. Respondent was charged with violating

the following Maryland Lawyers’ Rules of Professional Conduct (MLRPC):1 (1) Rule 1.1

(Competence); (2) Rule 1.2(a) (Scope of Representation and Allocation of Authority

Between Client and Lawyer); (3) Rule 1.3 (Diligence); (4) Rule 1.4 (Communication);

(5) Rule 8.1 (Bar Admission and Disciplinary Matters); and, (6) Rule 8.4 (a), (c), and (d)

(Misconduct).

       The charges were assigned by this Court to the Hon. Ronald A. Silkworth of the

Circuit Court for Anne Arundel County for the conduct of an evidentiary hearing and the

rendition of findings of fact and conclusions of law. The hearing occurred over two days,


       1
         On 1 June 2016, the Court of Appeals adopted (effective 1 July 2016) an order
(filed on 6 June 2016) accomplishing, among other things, a reconfiguration and
reformatting of the Maryland Lawyers’ Rules of Professional Conduct (renamed the
Maryland Attorneys’ Rules of Professional Conduct) and Title 16 of the Maryland Rules
as new Title 19, Chps. 300 and 700, respectively. The Court’s June 1 Order provided,
however, that “attorneys shall continue on or after July 1, 2016 to be subject to discipline
for violations of the current Maryland Lawyers’ Rules of Professional Conduct occurring
prior to July 1, 2016 . . . .” Because Shuler’s conduct which is the subject of this case
occurred before 1 July 2016, we shall refer in this opinion to the relevant provisions of
the Code of Conduct as it existed prior to 1 July 2016.
14 October and 1 November 2016.2 Respondent, who lived apparently in South Carolina

at the time, participated in the hearings by telephone. See Rules 16-757 and 2-513.

       On 25 January 2017, Judge Silkworth filed with the Court his written findings of

fact and conclusions of law, dated 13 January 2017. He concluded that Respondent

violated MLRPC 1.1, 1.2, 1.3, 1.4(a), 1.4(b), 8.1, 8.4(a), 8.4(c), and 8.4(d). In addition,

he found that Petitioner demonstrated by clear and convincing evidence nine aggravating

factors infecting Respondent’s misconduct.        Respondent did not persuade Judge

Silkworth, by a preponderance of the evidence, of the existence of any mitigating factor.

       Petitioner filed no exceptions to Judge Silkworth’s findings of fact and

conclusions of law, and recommended this Court disbar Respondent, noting also that

Respondent stood before the Court suspended from the practice of law in Maryland as a

result of a prior disciplinary action, Atty. Griev. Comm’n v. Shuler, 443 Md. 494, 117

A.3d 38 (2015). Respondent filed written exceptions. Concurrently with filing her

exceptions, Respondent filed a motion requesting the Court to sanction Assistant Bar

Counsel Paulick for making allegedly false assertions during the proceedings regarding

the amount and payment of the legal fee to Respondent on Mr. Keene’s behalf, by his

mother, Ms. Gale Scoggins. The Court denies Respondent’s motion to sanction Assistant

Bar Counsel Paulick.


       2
        In order to comply with the regulatory requirement that the hearing be completed
within 120 days of the service upon Respondent of the order designating the judge to
hold the hearing in the case, Petitioner requested, and this Court granted, an extension of
time.


                                            2
         Oral argument before the Court of Appeals on Respondent’s exceptions and Bar

Counsel’s recommendation for disbarment was scheduled for a date in March 2017, with

notice to the parties. Respondent sought a continuance. The Court, by order of 29 March

2017, granted a continuance to 3 April 2017 and required Respondent’s appearance at

that time.

         Assistant Bar Counsel Paulick appeared before the Court on April 3. Respondent

did not, nor did she communicate contemporaneously with the Court as to why she could

not appear. The case was submitted on the papers and record. The Court entered a per

curiam order disbarring Respondent the same day.3 We explain now the basis for that

order.

                                STANDARDS OF REVIEW

         As Chief Judge Barbera noted, writing for the Court recently in Atty. Griev.

Comm’n v. Sweitzer, 452 Md. 26, 37, 156 A.3d 134, 140 (2017), reconsideration denied

(Apr. 21, 2017):

         “In attorney discipline proceedings, this Court has original and complete
         jurisdiction.” Attorney Grievance Comm’n v. Page, 430 Md. 602, 626, 62
         A.3d 163 (2013). If no exceptions to the hearing judge’s findings of fact are
         filed, this Court may treat the facts as conclusively established. Attorney
         Grievance Comm’n v. Kwarteng, 411 Md. 652, 659–60, 984 A.2d 865
         (2009). If exceptions to the hearing judge’s findings of fact are filed, we
         will not overrule the findings unless we are persuaded that they are clearly
         erroneous. Attorney Grievance Comm’n v. Mahone, 435 Md. 84, 104, 76
         A.3d 1198 (2013). This Court conducts a de novo review of the hearing
         judge’s conclusions of law. Attorney Grievance Comm’n v. Garcia, 410

         3
        Respondent filed a Motion for Rehearing on or about 13 April 2017. The Court,
by order dated and filed on 4 May 2017, denied that motion.


                                              3
      Md. 507, 515, 979 A.2d 146 (2009). Accordingly, this Court must
      determine, based on a “clear and convincing” standard of proof, whether
      sufficient evidence existed in the record to support the hearing judge’s
      conclusions of law. Attorney Grievance Comm’n v. Tanko, 427 Md. 15, 27,
      45 A.3d 281 (2012).

     HEARING JUDGE’S FINDINGS OF FACT AND CONCLUSIONS OF LAW

      Satisfied that Bar Counsel met the clear and convincing evidence standard placed

on it (see Md. Rule 16-757(c)) in attorney disciplinary cases, the hearing judge found the

following facts, which we summarize.

      Ms. Gale Scoggins, mother of Calvin Keene and herself apparently a person of

modest means, retained Respondent in March 2011 to represent her son in pursuit of a

modification of sentence in two criminal cases in the Circuit Court for Prince George’s

County.4 Scoggins paid Respondent $750 in cash to obtain her representation of Keene in

the modification matter. According to Md. Rule 4-345(e)(1)(B), governing the revisory

power of a sentencing court over sentences, the sentencing court’s ability to

revise/modify a sentence expires five years “from the date the sentence originally was

imposed . . . .” Accordingly, because Keene had been sentenced on 14 August 2008, any


      4
         The hearing judge took judicial notice of certain facts appearing on the Maryland
Judiciary Case Search engine of the Judiciary’s website regarding these cases, to wit: (1)
a Motion for Reconsideration had been filed by Keene, through his counsel at the time,
on 9 September 2008, which motion remained unacted upon technically through the time
of the evidentiary hearing in the present attorney disciplinary case; and, (2) an
Application for Review of Sentence filed concurrently with the Motion for
Reconsideration had been denied by a three-judge panel on or about 19 November 2008.
Respondent here, it appeared to the hearing judge, had not checked the criminal case files
or other available sources to learn of this information in the course of her representation
of Keene.


                                            4
modification had to be acted on or before 14 August 2013, or the sentencing court would

lose its authority to act in such regard.

        Respondent entered her appearance as Counsel for Keene in the two criminal

matters on 8 June 2011. Although she acted promptly to gain access to Keene’s pre-trial

sentencing report in the cases (which the trial court granted on 14 June 2011),

Respondent’s communications with Scoggins about the sentence modification initiative

became sporadic quite soon thereafter. According to Scoggins, many of her telephone

and text messages to Respondent seeking status updates went unanswered for weeks at a

time.

        According to Scoggins, it was not until 3 April 2012 that Respondent

recommended that October 2012 would be the “best time” to file a Motion for

Modification of Sentence “because that would be five years after the offense.”

Respondent promised to visit Keene in jail in May of 2012 and to seek a meeting later in

April 2012 with the State’s Attorney’s Office to attempt to gain support for sentence

modification. Respondent did none of these things in the time frames promised or

otherwise, and continued not to respond timely to Scoggins’s letters seeking updates on

efforts.

        On 5 February 2013, Scoggins sent Respondent an email expressing concern about

Respondent’s uncommunicative posture. Respondent responded to the email, offering

excuses about having personal problems that prevented her from receiving telephone,

email, or regular mail. She promised that she would visit Keene and file the modification

motion later in February.       She did not accomplish either task, however.     Similar

                                            5
representations were made by Respondent to Scoggins in March, May, July, and August

of 2013, all of which proved equally hollow.

      In a surprise to Scoggins, Respondent requested on 2 October 2013 an additional

$500 to complete the representation of Keene, stating that Respondent discovered only

lately that Keene had been sentenced in two criminal cases, rather than one (seemingly

overlooking the fact that on 8 June 2011 she entered her appearance as Keene’s counsel

in both cases). On or about 4 February 2014, Scoggins paid an additional $300, as an

installment, to Respondent.

      The cycle of unfulfilled promises to act by Respondent resumed in May, June, and

September of 2014. On 15 October 2014, Respondent represented to Keene that she was

“in the process of filing” a Motion for Post-Conviction Relief on his behalf. At the same

time, she solicited an additional $400, noting that the new total fee would be $1,500.

Respondent stated, however, that the payment of the balance claimed would not prevent

her from completing her representation of Keene.5

      Apparently appreciating that, by operation of the time bar of Md. Rule

4-345(e)(1)(B), the trial court no longer could grant relief to modify his sentences, Keene

acquiesced initially in January 2015 to Respondent’s suggestion to file instead a post-

conviction petition. Despite all that had gone before, Respondent, in February 2015, now

used the excuse that, because pursuit of the modification motion was no longer viable,


      5
       Scoggins paid, by February 2015, the full additional balance demanded by
Respondent.


                                            6
she needed more time to draft a post-conviction petition. She promised Scoggins that it

would be filed before the end of March 2015. Instead, Respondent filed a motion to

withdraw as Keene’s counsel on 30 April 2015, having not filed any of the motions for

relief she was engaged to prepare and prosecute, when she learned that Keene had filed a

bar complaint about her representation.

       Indeed, Keene filed with Petitioner on 16 February 2015 a complaint against

Respondent. Respondent did not respond to Bar Counsel’s multiple requests in February

and March for a response to the complaint. She did respond, of a sort, to Bar Counsel’s

third invitation by advising Bar Counsel that she had been diagnosed with pneumonia on

or about 26 February 2015. Thereafter, Respondent rebuffed Bar Counsel’s investigatory

requests for information and indicated that she would respond, if at all, solely to emails.

Respondent’s intransience continued to the time of public charges in the matter.

       After the two days of hearings, the hearing judge concluded as follows regarding

the charges against Respondent and relevant aggravating/mitigating factors bearing on

the sanction, if any:

              Rule 1.1 Competence

              Rule 1.1 provides that:

              A lawyer shall provide competent representation to a client.
              Competent representation requires the legal knowledge, skill,
              thoroughness, and preparation reasonably necessary for
              representation.

              If an attorney “fails to act or acts in an untimely manner, resulting in
       harm to his or her client,” generally the Court finds a violation of Rule 1.1.
       Atty. Griev. Comm’n v. Brown, 426 Md. 298, 319, 44 A.3d 344, 357
       (2012). Evidence that an attorney failed “to apply the requisite

                                             7
      thoroughness and/or preparation in representing a client is sufficient alone
      to support a violation of Rule 1.1.” Atty. Griev. Comm’n v. McCulloch, 404
      Md. 388, 398, 946 A.2d 1009, 1015 (2008); Atty. Griev. Comm’n v.
      Garrett, 427 Md. 209, 223, 46 A.3d 1169, 1177 (2012) (concluding that
      failure to take “necessary, fundamental steps to further the client’s case” is
      a violation of Rule 1.1).
              The Attorney Grievance Commission argues that Respondent
      violated this rule because she failed to request a hearing on behalf of her
      client on the two motions, Motion for Reconsideration of Sentence and
      Application of Review of Sentence, filed prior to the start of her
      representation. However because this Court takes Judicial Notice of the
      fact that the Motion for Reconsideration was held sub curia and the
      Application for Review of Sentence was acted upon by a three judge review
      panel and the sentence was confirmed without change by Order of Court
      dated November 19, 2008, this Court concludes that requesting a hearing
      would not have been the proper procedural step regarding the Application
      for Review of Sentence. By the time that Respondent was heard, this was
      already finally resolved. Because of this, the Court cannot find, by clear
      and convincing evidence, that the Respondent was acting as an incompetent
      attorney when she failed to obtain a hearing on the review Application.
              The Court does find, however, that the Respondent violated Rule 1.1
      because she failed to check on the status of her client’s Motion for
      Reconsideration of Sentence and inform her client of that status. Instead,
      she left him unapprised of the status of those motions and allowed the five
      year deadline to run out without checking on the status of those motions or
      requesting a hearing on the Reconsideration request. It is clear that
      Respondent was aware of the five year deadline because she advised Ms.
      Scoggins on March 14, 2013 that “It will be 5 years and time to file in
      Motion in May or June.” [][6] Failing to check on the status of the case or
      promptly inform her client at any point was clearly incompetent
      representation. While it is not clear that the trial judge would have granted
      a modification, any opportunity to address the trial judge to convince him
      was lost.
              Respondent also violated Rule 1.1 by giving her client contradictory
      and false information. After the deadline passed for a Motion for
      Modification to be ruled on, Respondent told Ms. Scoggins and Mr. Keene
      that there was no deadline and continued to attest that she would file a


      6
          Ellipses appear in this opinion to denote where we have deleted supporting
citations to the record appearing in the hearing judge’s conclusions of law.


                                            8
Motion for Modification, even though one had already been filed by her
client. []
        It is clear that the Respondent gave her client misinformation about
the status of his case because she had, in violation of Rule 1.1, not made an
attempt to verify the status of his case or to take any of the next procedural
steps. Had Respondent appropriately reviewed his case file, she would
have determined that a significant portion of Mr. Keene’s sentence (18
years) was to be served without the possibility of parole. Appropriate
research would have been required to determine his eligibility for drug
treatment pursuant to Md. Code Ann., Health-Gen. § 8-507. This would
have required a separate motion which would not have been barred by the
five year limit discussed herein. This was not done.

     Rule 1.2 Scope of Representation and Allocation of Authority
Between Client and Lawyer

       Rule 1.2 provides that:

       (a)    Subject to paragraphs (c) and (d), a lawyer shall abide
              by a client’s decisions concerning the objectives of the
              representation and, when appropriate, shall consult
              with the client as to the means by which they are to be
              pursued. A lawyer may take such action on behalf of
              the client as is impliedly authorized to carry out the
              representation. A lawyer shall abide by a client’s
              decision whether to settle a matter. In a criminal case,
              the lawyer shall abide by the client’s decision, after
              consultation with the lawyer, as to a plea to be entered,
              whether to waive jury trial, and whether the client will
              testify.

        When an attorney fails to file the legal documents that a client
retained her to file, the attorney violates Rule 1.2. See Atty. Griev. Comm’n
v. Kreamer, 404 Md. 282, 946 A.2d 500 (2008) (holding that an attorney
violated Rule 1.2 when he failed to dissolve the client’s corporation as per
the client’s request); Atty. Griev. Comm’n v. Granger, 374 Md. 438, 823
A.2d 611 (2003) (holding that an attorney violated Rule 1.2 when he failed
to immediately file for bankruptcy on her behalf where the client instructed
the attorney to do so in order to avoid foreclosure on her home).
        Here, Respondent violated Rule 1.2 by failing to consult with her
client in order to discuss how to pursue the client’s objectives in light of the
fact that a Motion for Modification of Mr. Keene’s criminal sentence had
already been filed prior to the expiration of the trial court’s jurisdiction over

                                       9
the matter in accordance with Maryland Rule 4-345(e)(1)(B). Respondent
failed to determine the status of the previously filed application for Review
of Sentence, although as stated herein, that issue was resolved prior to
Respondent being retained. Respondent made no mention of the impact of
a sentence without parole on the modification previously filed. Nor did she
consider Md. Code Ann., Health-Gen. § 8-507.

       Rule 1.3 Diligence

       Rule 1.3 provides that:

       A lawyer shall act with reasonable diligence and promptness
       in representing a client.

        An attorney violates this Rule when she takes no action whatsoever
in representing her client. Atty. Griev. Comm’n v. De La Paz, 418 Md. 534,
554, 16 A.3d 181, 193 (2011); Atty Griev. Comm’n v. Shakir, 427 Md. 197,
205, 46 A.3d 1162, 1167 (2012). Failing to keep a client informed as to the
status of the case and failing to respond to the client’s inquiries also
violates Rule 1.3. See Atty. Griev. Comm’n v. Park, 427 Md. 180, 192, 46
A.3d 1153, 1160 (2012). In this case, Respondent violated Rule 1.3 by
failing to meet with Mr. Keene in order to discuss the necessary steps to be
taken in light of the fact that a Motion for Modification of Mr. Keene’s
criminal sentence had already been filed. Furthermore, Respondent failed
to determine the status of the previously filed application for Review of
Sentence. Respondent also violated Rule 1.3 by failing to file or pursue the
previously filed Motion for Modification on Mr. Keene’s behalf while the
judge still had jurisdiction over the matter (i.e., within five years) pursuant
to Maryland Rule [4-345](e)(1)(B) [sic]. Respondent further failed to
consider what options Mr. Keene had for treatment in light of the sentence
[he] was serving without parole.

       Rule 1.4(a) Communication

       (a) A lawyer shall:

       (1) promptly inform the client of any decision or
       circumstance with respect to which the client’s informed
       consent, as defined in Rule 1.0(f), is required by these Rules;
       (2) keep the client reasonably informed about the status of the
       matter;
       (3) promptly comply with reasonable requests for
       information; and

                                      10
       (4) consult with the client about any relevant limitation on the
       lawyers’ conduct when the lawyer knows that the client
       expects assistance not permitted by the Maryland Lawyers’
       Rules of Professional Conduct or other law.

       Comment [5] to Rule 1.4 explains that:

       “[t]he client should have sufficient information to participate
       intelligently in decisions concerning the objectives of the
       representation and the means by which they are to be pursued
       . . . . Adequacy of communication depends in part on the
       kind of advice or assistance that is involved.
       Atty. Griev. Comm’n v. Nqrasimhan, 438 Md. 638, 656, 92
       A.3d 512, 523 (2014).

        Paragraphs (a)(2) and (3) of this Rule, respectively, require a lawyer
to keep her client “reasonably informed” about the status of the case, and
to promptly respond to reasonable requests for information from the client.
Atty. Griev. Comm’n v. Van Nelson, 425 Md. 344, 354-55; 40 A.3d 1039,
1045 (2012). In Van Nelson, the Court of Appeals found that the attorney
failed to return his client’s persistent telephone calls and email requests. Id.
Further, the client learned that a $10,000.00 payment she had made had
been seized by the federal government not from her own attorney, but from
opposing counsel. Id. She only learned this by virtue of her own efforts to
secure information about her case. Id. As such, the attorney in Van Nelson
did not keep his client reasonably informed. Id. The Court found, therefore,
by clear and convincing evidence that Van Nelson violated Rule 1.4(a)(2)
and (3). Id.
        In the instant case, Respondent failed to “promptly inform the client
of any decision . . . with respect to which the client’s informed consent is
required” when she failed to notify him that she would be unable to pursue
the previously filed Motion for Modification of Sentence while the trial
judge still had jurisdiction over the matter pursuant to Maryland Rule 4-
345(e)(1)(B). After she missed the deadline, she failed to inform Mr.
Keene that the court no longer had jurisdiction. Instead, she tried to
convince him that a Motion for Post Conviction Relief would be more
advantageous in his case. When Mr. Keene and Mrs. Scoggins informed
Respondent that they believed that there was a five year deadline, she
brushed aside their concerns by saying, “Of course it is not to[o] late.
Attorneys usually wait until 5 years to do it and just don’t do it sooner
because it has been the practice of the courts in Maryland to want the
person to wait at least 5 years to do so. But no, it is never a time limit.” []
Respondent also failed to investigate the status of the Application for

                                      11
Review of Sentence although this failure caused no harm to Mr. Keene
because it was due long before Respondent was even hired and there was
nothing she could have done to change or appeal the ruling. Lastly, as
stated herein, Respondent failed to communicate with Mr. Keene
[regarding] [sic] his sentence without parole and any options available to
him as a result.

       Rule 1.4(b) Communication

        Rule 1.4(b) requires that a lawyer shall explain a matter to the extent
reasonably necessary to permit the client to make informed decisions
regarding the representation. See Atty. Griev. Comm’n v. Narasimhan, 438
Md. 638, 658-59, 92 A.3d 512, 523-24 (2014) (citing Atty. Griev. Comm’n
v. Rand, 429 Md. 674, 716, 57 A.3d 976, 1001 (2012)). In Rand, the Court
of Appeals held that, when analyzing whether or not an attorney has
violated Rule 1.4(b), [] its analysis needs to “take into account the entire
interaction between [the attorney] and [the client] and the information that
was communicated.” Id. at 717, 57 A.3d at 1001.
        In the instant case, Mrs. Scoggins’s testimony and her emails with
the Respondent clearly show that Respondent did not explain the matter to
the extent reasonably necessary to permit the client to make informed
decisions regarding the representation. Respondent continually promised
that she would visit Mr. Keene in jail to discuss his case, file a Motion for
Modification of Sentence, and schedule a hearing before the judge. She
never did so. She did not explain to Mr. Keene and Mrs. Scoggins that the
judge only had jurisdiction over Mr. Keene’s criminal matter for five years.
In fact, when confronted by the client and his mother, she denied that there
was a five year deadline. Her failure to communicate that there was a five-
year time limit within which Mr. Keene’s sentence could be modified was a
violation of Rule 1.4(b). See Rand at 429 Md. 674, 716, 57 A.3d 976,
1001. Further, Respondent did not determine the status of the Application
for Review of Sentence and explain that status to Mr. Keene. Respondent
failed to review and explain to Mr. Keene his options in light of his
sentence without parole, i.e., Md. Code Ann., Health-Gen. § 8-507.

       Rule 8.1 Bar Admission and Disciplinary Matters

       Rule 8.1(b) makes it a violation to “knowingly fail to respond to a
lawful demand for information . . . [from Bar Counsel].” See Atty. Griev.
Comm’n v. Garrett, 427 Md. 209, 226, 46 A.3d 1169, 1179 (2012) (failing
to respond to Bar Counsel’s request for information is a violation of Rule
8.1(b)). See also Atty. Griev. Comm’n v. Kreamer, 432 Md. 325, 336, 68
A.3d 862, 869 (2013) (failing to respond to Bar Counsel after being asked

                                      12
repeatedly, promising to do so, and then never doing so, constituted a
violation of Rule 8.1(b)).
       Here, Respondent violated Rule 8.1(b) because she failed to
meaningfully answer Petitioner’s correspondence regarding her
representation of Mr. Keene. Petitioner sent three letters to Respondent
before she provided a response to the Complaint. When she did respond,
her responses were incomplete. For example, she answered, “You should
ask Mr. Keene for copies of the letters” and “I will not talk to you because
you are a dishonest person.” [] When Petitioner’s Investigator contacted
Respondent, she refused to return his calls. When Assistant Bar Counsel
asked Respondent to return the Investigator’s calls, Respondent replied that
she would not do so. Id. Finally, when Assistant Bar Counsel sent
correspondence asking Respondent for additional information, she replied,
“I spent my entire summer dealing with your bogus claims involving Mr.
Kevin Wilson; I will not spend my entire summer with this matter.
Therefore, it will not be within 10 days that I will review this matter but in
September.” [] In her dealings with Bar Counsel, whether it be refusing to
accept certified mail, refusing to speak to Bar Counsel’s investigator, or
refusing to respond to Bar Counsel requests for information in a timely
fashion, Respondent violated Rule 8.1 in that she “knowingly fail[ed] to
respond to a lawful demand for information from [an] authority.”

       Disciplinary Rule 8.4(a) Misconduct

       “It is professional misconduct for a lawyer to: (a) violate or attempt
to violate the Maryland Lawyers’ Rules of Professional Conduct,
knowingly assist or induce another to do so, or do so through the acts of
another.” Id. Because the Court finds that Respondent has violated Rules
1.1, 1.2, 1.3, 1.4(a) and (b), 8.1(b), and 8.4(d), it therefore finds that
Respondent has violated Rule 8.4(a).

       Rule 8.4(c) Misrepresentation

       Rule 8.4(c) provides, “[i]t is professional misconduct for a lawyer to
. . . engage in conduct involving dishonesty, fraud, deceit or
misrepresentation[.]” “Dishonest acts, in and of themselves are violative of
[RULE] 8.4(c).” Atty. Griev. Comm’n v. Barnett, 440 Md. 254, 266, 102
A.3d 310, 318 (2014) (citation omitted).
       In this case, there is clear and convincing evidence that Respondent
made several misrepresentations to Mr. Keene and Ms. Scoggins. First, she
continually represented that she would visit Mr. Keene, visit the State’s
Attorney’s Office, and file a Motion for Modification of Sentence for him,


                                     13
but after having the representation for almost four years, she never did so.
[]
        Next, she misrepresented to Mrs. Scoggins and Mr. Keene that there
was no deadline for obtaining a hearing on a Motion for Modification of a
Sentence. [] Specifically, she stated, “time to file has not passed . . . .
Usually for serious offenses the [] modification is requested within [f]ive
years . . . a little more time for filing would be beneficial.” Once Mr.
Keene and Mrs. Scoggins confronted Respondent with the knowledge they
obtained from other sources regarding the five year deadline, Respondent
again misrepresented the significance of the deadline to them by stating,
“Of course it is not to[o] late. Attorneys usually wait until 5 years to do it
and just don’t do it sooner because it has been the practice of the courts in
Maryland to want the person to wait at least 5 years to do so. But no, it is
never a time limit. It can be done at any time. It can be done sooner than 5
years or later.” []
        Knowing that this statement was false, Respondent then tried to
convince Mr. Keene and Ms. Scoggins that a Motion for Post-Conviction
Relief would be more beneficial to Mr. Keene. [] When Mr. Keene
persisted in having a Motion for Modification of Sentence filed instead[,]
Respondent then drafted a Belated Motion for Modification of Sentence. []
She further misrepresented the reason for her delay in filing the motion
when, in the body of the motion, she states: “The undersigned counsel
informed the defendant that the court does not have jurisdiction to modify a
Sentence after five years of sentencing under Maryland Rule 4-345(b) but
given the following circumstances he should be entitled to a belated motion
for modification of his sentence.” [] She then blamed Mr. Keene for failing
to communicate with her. [] She blamed Mrs. Scoggins for failing to timely
pay her fees. [] Finally, she blamed the jail for refusing to allow her
visitation. []

       Rule 8.4(d) Misconduct

       Rule 8.4(d) states that it is professional misconduct for an attorney to
“engage in conduct that is prejudicial to the administration of justice.”
Conduct which is likely to impair the public confidence in the profession,
impact the image of the legal profession and engender disrespect for the
court is conduct prejudicial to the administration of justice. Atty. Griev.
Comm’n v. Childress, 360 Md. 373, 381-82; 758 A.2d 117, 121 (2000).
Respondent’s failure to pursue a previously filed Motion for Modification
of Sentence on Mr. Keene’s behalf is a violation of Rule 8.4(d). Her
failures constitute conduct which is likely to impair public confidence in []
the legal profession.


                                      14
                  AGGRAVATING FACTORS

       In Atty. Griev. Comm’n v. Shuler, 443 Md. 494, 506-07, 117 A.3d
38, 46 (2016), the Court of Appeals stated:

              This Court sanctions a lawyer not to punish the lawyer,
      but instead to protect the public and the public’s confidence
      in the legal profession. This Court accomplishes these goals
      by: (1) deterring other lawyers from engaging in similar
      misconduct; and (2) suspending or disbarring a lawyer who is
      unfit to continue to practice law.
              In determining an appropriate sanction for a lawyer’s
      misconduct, this Court considers: (1) the MLRPC that the
      lawyer violated; (2) the lawyer’s mental state; (3) the injury
      that the lawyer’s misconduct caused or could have caused;
      and (4) aggravating factors and/or mitigating factors.
              Aggravating factors include: (1) prior attorney
      discipline; (2) a dishonest or selfish motive; (3) a pattern of
      misconduct; (4) multiple violations of the MLRPC; (5) bad
      faith obstruction of the attorney discipline proceeding by
      intentionally failing to comply with the Maryland Rules or
      orders of this Court or the hearing judge; (6) submission of
      false evidence, false statements, or other deceptive practices
      during the attorney discipline proceeding; (7) a refusal to
      acknowledge the misconduct’s wrongful nature; (8) the
      victim’s vulnerability; (9) substantial experience in the
      practice of law; (10) indifference to making restitution or
      rectifying the misconduct’s consequences; (11) illegal
      conduct, including that involving the use of controlled
      substances; and (12) likelihood of repetition of the
      misconduct.
              Mitigating factors include: (1) the absence of prior
      attorney discipline; (2) [the] absence of a dishonest or selfish
      motive; (3) personal or emotional problems; (4) timely good
      faith efforts to make restitution or to rectify [the
      misconduct’s] consequences [ ]; (5) full and free disclosure to
      the Commission or a cooperative attitude toward the attorney
      discipline proceeding; (6) inexperience in the practice of law;
      (7) character or reputation; (8) [a] physical disability; (9) a
      mental disability or chemical dependency[,] including
      alcoholism or drug abuse[,] where: (a) there is medical
      evidence that the lawyer is affected by a chemical
      dependency or mental disability; (b) the chemical dependency

                                    15
       or mental disability caused the misconduct; (c) the lawyer’s
       recovery from the chemical dependency or mental disability
       is demonstrated by a meaningful and sustained period of
       successful rehabilitation; and (d) the recovery arrested the
       misconduct[,] and [the misconduct’s] recurrence [] is
       unlikely; (10) delay in the attorney discipline proceeding;
       (11) the imposition of other penalties or sanctions; (12)
       remorse; (13) remoteness of prior violations of the MLRPC;
       and (14) unlikelihood of repetition of the misconduct.

        In the instant case, aggravating factors 1, 2, 3, 4, 5, 7, 8, 10, and 12
are present.
        Factor (1), prior attorney discipline[,] is present because Respondent
was previously suspended from the practice of law in July 2015 for similar
misconduct, to wit, abandoning a client, failing to properly communicate
with a client, and conduct prejudicial to the administration of justice. See
Atty. Griev. Comm’n v. Shuler, 443 Md. 494, 117 A.3d 38 (2015).
        Factor (2)[,] a dishonest or selfish motive[,] is apparent in
Respondent’s violation of Rule 8.4(c) by misrepresenting to Mr. Keene and
Ms. Scoggins that she had not missed the deadline to file Mr. Keene’s
sentence modification. Further, a dishonest or selfish motive was present
here when Respondent refused to refund any of Mr. Keene’s funds.
        A pattern of misconduct (Factor 3) is present here because, over the
course of four years, Respondent represented to Mrs. Scoggins that she
would visit Mr. Keene and file a motion on his behalf but she never did.
Her violations of Rules 1.1, 1.3, 1.4, and 8.4(c) and (d) are numerous
throughout the representation.
        Further, as for factor (4)[,] multiple violations of the RULE,
Respondent has violated Rules 1.1, 1.2, 1.3, 1.4, 8.1(b) and 8.4(a), (c), and
(d) in this matter. Factor (5), bad faith obstruction of the attorney discipline
proceeding by intentionally failing to comply with the Maryland Rules or
orders of this Court or the hearing judge, is also present in this case.
Respondent blatantly stated, “I refuse to speak with your investigator” and
“I will not respond within 10 days, but in September.” []
        Factor (7), a refusal to acknowledge the misconduct’s wrongful
nature[,] is present in the instant matter. Respondent does not take
responsibility for her mistakes, but instead blames Mr. Keene, Ms.
Scoggins, and the jail for her failures to complete the representation.
        As for factor (8)[,] the victim’s vulnerability, Mr. Keene was a
vulnerable client because he was incarcerated.
        Respondent has also shown indifference to making restitution or
rectifying the misconduct’s consequences (factor 10). She has never


                                      16
       apologized to Mr. Keene or Mrs. Scoggins for missing the deadline to
       modify Mr. Keene’s sentence. She has never offered to refund their money.
              Finally, factor (12), the likelihood of repetition of the misconduct, is
       also present here. Respondent refuses to take responsibility for her errors,
       blames her clients for her mistakes, and has never apologized to Mr. Keene
       or Ms. Scoggins.
              Respondent presented no evidence that would constitute mitigation.

(formatting edited for uniformity).

                        RESPONDENT’S EXCEPTIONS

       Respondent groups loosely her written exceptions under five headings. We shall

summarize them, as best as we can.7

1. Keene knew about the five-year deadline for obtaining a hearing on a Motion for
   Sentence Modification, thus undermining the hearing judge’s findings or
   conclusions. Keene’s alleged equivocation about which motion to pursue,
   Respondent’s alleged explanation to Keene of his legal options over the phone,
   and her communication to Scoggins that she was unable to take action in June
   2013 until her license to practice law was reinstated impugn further the hearing
   judge’s findings or conclusions.

       A. Summary


       7
          We are unable to make sense (logically, grammatically, or otherwise) of some of
Respondent’s written exceptions, illustrated by her following statement: “The claims that
Ms. Shuler brushed the respondents statement of the 5 years as being misleading.”
Additionally, some of Respondent’s “arguments” do not even challenge the findings or
conclusions of the court. For example, Respondent states that “the Court cannot find, by
clear and convincing evidence that the Respondent was acting as an incompetent attorney
when she failed to obtain a hearing on the Review Application,” because, “[b]y the time
that Respondent was heard, this was already finally resolved.” This statement is actually
an unattributed quotation from the hearing court’s conclusions of law, the relevance of
which to Respondent’s exceptions arguments is unclear, because the court determined her
incompetence for a variety of other reasons.
        We shall not re-imagine Respondent’s exceptions, but rather, like the proverbial
Summer rule of golf that directs that one play the ball where and as one finds it, we shall
treat largely her exceptions “as is.”


                                             17
       Respondent expounds at length that the court’s findings of fact show that Keene

knew all along about the five-year deadline, arguing, apparently, that she could not have

misled Keene during the course of her representation. Respondent maintains that 1) “she

advised Ms. Scoggins on March 14, 2013 that ‘It will be 5 years and time to file [a]

Motion in May or June;’” 2) “Keene[’s] prior attorney Michael Blumenthal informed

Keene of the deadline . . . ;” 3) “Keene testified that inmates told him [about the five-year

deadline];” and, 4) Respondent informed Keene, in November 2014, that the five-year

period lapsed. In a related argument, Respondent states that she was not dishonest about

the existence of the deadline, nor did she attempt to cover-up her failure to file anything

by the deadline: “the client himself when confronted during deposition admitted that he

received the ‘Belated’ motion. In reading the motion is clearly stated that he missed the

deadline and was informed that he did.”

       In another theme, Respondent argues that Keene changed his mind several times

over the course of the representation about which procedural option he would like to

pursue, preventing Respondent from obtaining consent to any specific course of action.

Respondent asserts that a letter from Keene to her shows that Keene “changed his mind

because he wanted the [Post-Conviction] Petition filed first and the Modification later.”

She states that “you see a change of mind in November of 2014 from a Petition to Motion

for Modification then a change of mind from Motion for Modification to Petition in

January.” Respondent contends that “from April of 2011 to November of 2014[, Keene]

stated he did not want a Motion for Modification of his Sentence filed[.]”



                                             18
       Respondent asserts also that she provided proper legal advice to Keene about his

legal options. She argues that her “hand written notes” confirm that she advised Keene

thoroughly, and that she did not try to convince unduly Keene or Scoggins to pursue a

Petition for Post-Conviction Relief in lieu of sentence modification. Respondent states

that she counseled Keene that “due to the history of the case [] it was unlikely that the

Motion [for Reconsideration] would be granted . . . . Instead of providing a compelling

argument that he could convince a Judge Keene would state he wanted a Petition for

Post-Conviction Relief filed.”

       Respondent cites a 4 June 2013 email correspondence to Scoggins, which

Respondent claims “[t]he hearing Judge ignored,” and which stated that, for the month of

June, she could not “fil[e] the case” because she needed to have her attorney license

reinstated; she concluded, “[i]f you can not wait until then I will suggest to get another

attorney.”

       B. Analysis

       Respondent asserts correctly that Keene knew about the five-year period, imposed

by Md. Rule 4-345(e)(1)(B), in which a sentencing court has revisory power over a

sentence. This fact, however, has no exculpatory value for Respondent, who, according

to the record, misled Keene and Scoggins by: 1) responding on 2 October 2013 to a 1

October 2013 email from Scoggins, in which Scoggins stated that Calvin “see[ms] to

think that his chance for a sentence of modification is past due,” that the “time to file has




                                             19
not passed;”8 2) promising repeatedly to visit Keene in prison; and, 3) representing

repeatedly to Keene and Scoggins that she would file either a Motion for Modification of

Sentence or a Petition for Post-Conviction Relief, neither of which she did. This non-

exhaustive list of broken promises and misinformation furnished by Respondent to Keene

and Scoggins provides ample evidence from which to find that Respondent misled Keene

over the course of the representation.

       Respondent argues that her inability to obtain Keene’s consent on any particular

course of action foiled her ability to take any legal action on his behalf for nearly four

years. Under Rule 1.2(a), however, attorneys have the implied authority to make legal

decisions that align with the stated goals of their clients: “an attorney shall abide by a

client’s decisions concerning the objectives of the representation and, when appropriate,

shall consult with the client as to the means by which they are to be pursued. An attorney

may take such action on behalf of the client as is impliedly authorized to carry out the

representation.” Respondent appears to cite Keene’s alleged changes of mind to justify

her failure to take any actions on his behalf.

       Even if the hearing judge had credited Respondent’s “hand written notes” as

bolstering Respondent’s argument that she discussed Keene’s legal options with him over

the phone on one occasion, she failed repeatedly to meet with him—for years—to keep

him apprised of any progress (or lack thereof) in his case. The hearing judge was


       8
        As noted earlier, the five-year period expired on 14 August 2013, five years after
his 14 August 2008 sentencing.


                                             20
justified in not being persuaded by Respondent’s explanations of alleged difficulties

beyond her control for failing to obtain direct, face-to-face access to the incarcerated

Keene.

       The fact that Respondent sent an email approximately two months before the end

of the five-year period, stating that she could not work on Keene’s behalf until she got

her law practice license reinstated and that Keene should find another attorney if “[he]

can not wait until then,” erects no safe harbor for Respondent. At that point, she had

done nothing for her client for two years. Her self-inflicted loss of her law license at the

end of the period did not excuse any of her preceding misconduct.

       We overrule this grouping of exceptions to the hearing judge’s fact-finding.

Additionally, assuming that Respondent’s argument that “[t]he [hearing court] contradicts

itself” by “find[ing] that Keene was mislead” is a challenge to the court’s conclusion that

Respondent violated Rule 8.4(c), we overrule this exception to the hearing judge’s

conclusion of law with respect to misrepresentation because Respondent did in fact

mislead Keene.

2. Scoggins and/or Keene failed to pay fully and timely Respondent’s fee. Keene
   changed his mind as to which remedy he wanted Respondent to pursue.

   A. Summary

   “On or about February 4, 2014, Ms. Scoggins paid the Respondent an installment of

$250.00; not $300.00; the court err[]s on this fact . . . . Ms. Scoggins paid additional

amount of $150.00. Both amount of $300 and $150.00 were after the August 2013

deadline.” Respondent indicates that this “is relevant because the client kept pretending


                                            21
he would pay and then would change his mind causing a delay by saying he wanted

something else to be filed. Ms. Shuler stated to the client that if he would not pay by a

certain date she would withdraw then the client would say that he wanted additional work

done or something else preventing Ms. Shuler from filing the document and/or

withdrawing from the case.”

       B. Analysis

       The record includes an exchange of emails between Respondent and Scoggins on

4 February 2014 in which Scoggins wrote: “Good morning[,] the check has been mail[ed]

off. Don’t put the check in the bank until Friday because it will bounce. Also I was able

to send $300 and not $350 as stated funds added up wrong. . . .” In light of this email, we

hold not to be clearly erroneous the judge’s finding that Scoggins paid Respondent an

installment of $300 on or about that date.

       Respondent ties the client’s alleged failure to render full and timely payment to

her allegation that Keene prevented Respondent from performing any work. If indeed

Keene was a difficult client, the Rules allow an attorney to withdraw from representing a

client if “the client fails substantially to fulfill an obligation to the lawyer regarding the

lawyer’s services and has been given reasonable warning that the lawyer will withdraw

unless the obligation is fulfilled[.]” Rule 1.16(b)(5). Instead, Respondent did not do so

until learning that Keene had filed a complaint with Bar Counsel.

       We override this grouping of exceptions.

3. Keene refused to consent to any course of action and failed to complain
   preliminarily about Respondent’s misconduct. Respondent offered a partial
   refund of fees paid.
                                             22
       A. Summary

       Under this heading, Respondent rehashes her arguments that she was unable to

perform any legal work for her client because of his alleged failure to pay timely and in

full, her client’s alleged equivocation on which legal route to pursue, and her client’s

alleged failure to consent to a particular course of legal action.

       She adds to this iteration of oft-repeated exceptions the argument that, prior to

filing with Petitioner on 16 February 2016 his bar complaint against Respondent, “Keene

never complained to the court in the numerous letters he wrote after the deadline was

missed and never complained to Ms. Shuler at all.”

       Respondent argues also that, “[c]ontrary to the court conclusion that Ms. Shuler

never attempted to return the money to Mr. Keene[,]” she offered Keene a refund: “Ms.

Shuler suggested the refund because . . . she could clearly see that Keene was going back

and forth in the filings and becoming a problem client.”

       B. Analysis

       We overrule this group of reiterated exceptions for the reasons expressed

previously in addressing related exceptions.

       In addition, Respondent’s argument that Keene failed to complain about

Respondent’s conduct prior to filing his official complaint appears to be either 1) a

factual argument that does not seem to challenge any of the hearing judge’s factual

findings; or, 2) a factual argument joined with an implied legal argument that Keene had

a duty to mitigate before lodging an official complaint, and, having failed allegedly to do


                                              23
so, one could assume reasonably only that he was not concerned about Respondent’s

representation. The value of this argument to Respondent is unclear to us, and, in any

event, the record includes years of email correspondence to Respondent from Scoggins

articulating her and her son’s concerns about Respondent’s representation.

      Regarding Respondent’s exception to a hearing judge’s legal conclusion, we

assume that she is referring to the judge’s determinations regarding aggravating factors

that “. . . a dishonest or selfish motive was present here when Respondent refused to

refund any of Mr. Keene’s funds[;]” and, regarding the factor of indifference to making

restitution or rectifying the misconduct’s consequences, “[s]he has never offered to

refund their money.” On 14 June 2016, Respondent filed, as Exhibit F in support of her

Motion to Vacate Entry of Default and Request for Sanctions Against Amy Paulick and

Glenn Grossman, an email to Scoggins dated 24 January 2014, which stated, in part: “At

this time the option I know that time is pas[s]ing by fast so I suggest 1) Pay the $750.00

or 2) I can reimburse you [] a portion of the $750.00 you already paid.” Notwithstanding

Respondent’s correct assertion that she offered to Scoggins a partial refund in January

2014, we overrule nonetheless her exception on this point.          With respect to the

aggravating factor of a dishonest or selfish motive, the hearing judge identified an

additional supporting factual basis: Respondent’s “misrepresent[ation] to Mr. Keene and

Ms. Scoggins that she had not missed the deadline to file Mr. Keene’s sentence




                                           24
modification.”9 Similarly, regarding the factor of indifference, the judge explained also

that “[s]he has never apologized to Mr. Keene or Mrs. Scoggins for missing the deadline

to modify Mr. Keene’s sentence.”

4. Respondent could not visit Keene in jail because of institutional racism in the
   administration of the detention facility where Keene was housed.10

       A. Summary

       Under this heading, Respondent posits a justification for failing to visit Keene in

jail, after promising multiple times to do so: “due to racism the institution denied her

entry. Ms. Shuler put in numerous requests. If the requests were granted Ms. Shuler

would have visited the client. . . . Ms. Shuler was denied entry based on her race.”

       B. Analysis

       Respondent testified at the evidentiary hearing that “an employee [of the jail]

named April told me directly that she did not believe I’m an attorney. . . . She said

because my speech sound just like my client. . . . So they have their own rules about who

they’re going to let into that institution.” Scoggins testified, however, that “I even called

myself, to the prison, and they said one thing they don’t do, is refuse an inmate visit[],

       9
        It remains a glaring flaw in Respondent’s array of neglect that she failed to learn
that Keene’s prior lawyer had filed, prior to her involvement, a Motion for
Reconsideration of Sentence that remained undisposed. Thus, she could have spared
Scoggins and Keene a lot of time, anguish, and fees by simply seeking a timely hearing
on that motion.
       10
          Respondent restates in the heading for this fourth group of factual exceptions
her arguments that Keene failed allegedly to pay the legal fee in full, changed frequently
his mind about the legal vehicle he wished to pursue, and withheld consent for Shuler to
act, preventing her from following through with taking actions on Keene’s behalf.


                                             25
even if they on lock-down, from they lawyer.” The hearing judge was entitled to credit

Scoggins’s live testimony on this score over Respondent’s uncorroborated and sweeping

claims of racism. Moreover, the record does not include any convincing evidentiary

support for Respondent’s allegation that the jail personnel prevented Respondent from

visiting Keene for improper reasons.

       We overrule this exception.

5. Respondent did not refuse intentionally to comply with Bar Counsel’s demands
   for information.

       A. Summary

       Respondent argues that she did not receive Assistant Bar Counsel’s 25 February

2015 request for comments regarding Keene’s complaint, and that she did not refuse

delivery of the second request sent on 24 March 2015. Respondent states that 1) the

claim that she refused delivery is “ridiculous;” 2) she previously requested that

communications be sent by email; and, 3) because of her “temporary relocat[ion] to

North Carolina[,]” she “was not living at the address the mail[] was sent to . . . .”

       Respondent argues also that “[she] never refused to answer any questions in April

of 2015 about the Keene case and did in fact speak with the investigator who only

demanded that she consent to an indefinite suspension.”

       Finally, Respondent maintains that she had addressed already the Commission’s

July 2015 requests, and that in any event, the 10-day period to respond to “over 100

requests and 50 pages of documents” was burdensome and unreasonable.

       B. Analysis


                                              26
       Respondent’s express arguments do not overcome the ample evidence in the

record from which the hearing judge concluded that she violated Rule 8.1(b), knowingly

failing to respond to lawful demands for information from a disciplinary authority. For

example, as pointed out in the hearing judge’s conclusions of law, Respondent stated, in

response to a 30 June 2015 request from the Attorney Grievance Commission for

information within ten days about Respondent’s representation of Keene, “. . . because I

spent my entire summer dealing with your bogus claims involving Mr. Kevin Wilson

[another of her clients], I will not spend my entire summer with this matter. Therefore, it

will not be within 10 days that I will review this matter but in September.”

       We overrule these exceptions.

                                       SANCTION

       None of Respondent’s exceptions are sufficient to turn the tide against the hearing

judge’s conclusions that Respondent violated Rules 1.1, 1.2(a), 1.3, 1.4(a) and (b), 8.1(b),

and 8.4(a), (c), and (d). She does not persuade us that any of the hearing judge’s findings

of fact are clearly erroneous, nor do her arguments convince us that the judge drew any

legal conclusions without clear and convincing evidence.         In consideration of these

violations, Bar Counsel “recommends that Respondent be disbarred from the practice of

law based on her dishonest conduct, multiple aggravating factors, and her prior

disciplinary history.”

       In arriving at the appropriate sanction, we are
               guided by our interest in protecting the       public and the
               public’s confidence in the legal profession.   The purpose of
               [disciplinary] proceedings is not to punish    the lawyer, but
               should deter other lawyers from engaging in    similar conduct.

                                            27
              The public is protected when we impose sanctions that are
              commensurate with the nature and gravity of the violations
              and the intent with which they were committed.

Atty. Griev. Comm’n v. Patton, 432 Md. 359, 379, 69 A.3d 11, 23 (2013) (quoting Atty.

Griev. Comm’n v. Guida, 391 Md. 33, 61, 891 A.2d 1085, 1101 (2006)).

      A broad universe of misbehavior is encompassed by MLRPC 8.4(c).
      Dishonesty is the broadest of the four terms, and encompasses, inter alia,
      conduct evincing a lack of honesty, probity or integrity of principle; [a]
      lack of fairness and straightforwardness. . . . Thus, what may not legally be
      characterized as an act of fraud, deceit or misrepresentation may still evince
      dishonesty. Clients trust rightfully their attorneys with their most private
      affairs, and accordingly attorneys must exercise the utmost good faith,
      fairness, and fidelity towards them. Attorneys violate MLRPC 8.4(c) when
      they misrepresent to their clients the status of their clients’ cases, or conceal
      material information from their clients, even if they have not
      misrepresented explicitly the information.

Atty. Griev. Comm’n v. Thomas, 440 Md. 523, 555, 103 A.3d 629, 647–48 (2014)

(citations and quotations marks omitted).

      As discussed above, Respondent engaged in dishonest conduct by failing to follow

through on her promises to visit Keene in jail and file motions on his behalf, and by

misrepresenting the operation of the five-year deadline for obtaining a disposition hearing

on a Motion for Modification of Sentence. She appeared also to fail to recognize that

Keene’s prior counsel had filed an unacted-upon sentence modification motion because

she spent considerable time promising to prepare and file such a motion. “Disbarment

ordinarily should be the sanction for intentional dishonest conduct.”            Atty. Griev.

Comm’n v. Vanderlinde, 364 Md. 376, 418, 773 A.2d 463, 488 (2001) (explaining that

intentional dishonesty “is closely entwined with the most important matters of basic

character to such a degree as to make intentional misconduct by a lawyer almost beyond

                                             28
excuse.”). We have disbarred attorneys for misconduct similar to that engaged in by

Respondent:

       Concerning the misrepresentation, we find guidance in Atty. Grievance
       Comm’n v. Lane, 367 Md. 633, 790 A.2d 621 (2002), in which we
       disbarred a lawyer for misrepresentations to his clients. As we described,
       the lawyer had “failed to diligently act on his clients’ behalf and he then
       compounded this failure by engaging in a pattern of deceitful and lying
       conduct designed to conceal his lack of diligence.” Lane, 367 Md. at 647,
       790 A.2d at 629. This is similar to what Kane described in his testimony:
       that London met with him as many as 10 times about the 813 N. Carey
       Street matter, each time representing that he was working on transferring
       and filing the deed, but never completed the task. Kane testified: “After
       three to four years of getting the run around from [London], I was able to
       [complete the transfer myself] within days.”

Atty. Griev. Comm’n v. London, 427 Md. 328, 355, 47 A.3d 986, 1002 (2012).

       Moreover, Respondent disregarded repeatedly the legal needs of, and requests for

communication by, Keene and Scoggins. “Violations of MLRPC 8.4(d) may occur when

attorneys fail to keep their clients advised of the status of their representation or, more

grievously, fail to represent diligently their clients.” Thomas, 440 Md. at 555, 103 A.3d

at 648 (citations omitted). “Disbarment is warranted in cases involving flagrant neglect

of client affairs, including the failure to communicate with clients or respond to inquiries

from Bar Counsel.” Thomas, 440 Md. at 558, 103 A.3d at 649 (citations omitted).

       In addition to these violations, each of which may warrant disbarment alone,

Respondent’s misconduct was compounded by a variety of aggravating factors, including

the likelihood of repeating similar misconduct in the future.

       To be sure, a persistent or more egregious course of conduct in violation of
       our disciplinary rules may lead to much more severe sanctions. We have
       also recognized that an attorney’s voluntary termination of the misconduct,
       accompanied by an appreciation of the serious impropriety of that past

                                            29
       conduct and remorse for it, is evidence that the attorney will not hereafter
       engage in such unethical conduct if permitted to continue practice. The
       likelihood of repetition is a factor to be considered in determining the
       appropriate sanction.

Atty. Griev. Comm’n v. Paul, 423 Md. 268, 285, 31 A.3d 512, 522 (2011) (citations and

quotation marks omitted).     Here, Respondent engaged repeatedly, without regret or

apology, in misconduct. Respondent continues to deny any wrongdoing, blaming instead

her client, her client’s mother, the jail housing her client, employees of the Attorney

Grievance Commission, and a variety of alleged personal problems and events, such as

bouts of homelessness, illness, and a house fire.

       Illustrating further the prospect of Respondent’s continued transgressions, we

suspended her license, in 2015, for similar violations:

       Here, Shuler violated MLRPC 1.3 by failing to act with reasonable
       diligence to ameliorate her failure to appear at oral argument; MLRPC
       1.4(a)(2) by failing to inform Wilson that he had not prevailed in the
       appeal; and MLRPC 8.4(d) by essentially abandoning her representation of
       Wilson. The hearing judge found that Shuler was careless—i.e.,
       negligent—and that Shuler failed to advance Wilson’s interests and caused
       him to lose the opportunity to timely petition for writ of certiorari in this
       Court.
                                       * * *
       As the hearing judge found, Shuler has demonstrated a pattern of
       misconduct; Wilson’s was the second case in which Shuler both failed to
       appear at a court date due to illness and failed to sufficiently ameliorate her
       failure to appear. Although occasionally missing court dates due to illness
       may be excusable, doing so repeatedly within a five-month period and
       without sufficient amelioration is not. Despite having been informally
       admonished by Bar Counsel of the District of Columbia, Shuler once again
       missed a court date and failed to ameliorate her failure to appear; thus, we
       must do more than slap Shuler on the wrist to protect the public and to
       impress upon Shuler the importance of remedying failures to appear and
       managing health issues so that they do not cause violations of the MLRPC.



                                             30
Atty. Griev. Comm’n v. Shuler, 443 Md. 494, 508-510, 117 A.3d 38, 47-48 (2015),

reconsideration denied (July 24, 2015).

       Respondent’s history of violating our rules of professional conduct and lack of

remorse or ameliorative action suggests that her continuance of the ability to practice law

in Maryland represented a grave risk to the public and the legal profession. For the

reasons set forth in this opinion, we issued a per curiam order disbarring Respondent on 3

April 2017.




                                            31